IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                            No. 98-20027



SHARON OLABISIOMOTOSHO,

                                                                                      Plaintiff-Appellant,

                                                versus

CITY OF HOUSTON; ET AL;

                                                                                  Defendant,

CITY OF HOUSTON; P. J. BARTLETT; K. L. RICHARDS;
RENE BERTRAND,

                                                                               Defendants-Appellees.



                            Appeal from the United States District Court
                                for the Southern District of Texas


                                           August 30, 1999

Before KING, Chief Judge, and STEWART, Circuit Judge, and LITTLE,* District Judge.

CARL E. STEWART, Circuit Judge:
         The district court granted summary judgment in favor of each defendant. For the reasons set

forth below, we affirm.




                             FACTUAL & PROCEDURAL BACKGROUND

         While driving her two children home from school on December 3, 1993, plaintiff-appellant

Sharon Olabisiomotosho stopped to help a stranded motorist. Two Houston police officers,


   *
       District Judge of the Western District of Louisiana, sitting by designation.
defendants-appellees P. J. Bartlett and K. L. Richards, pulled up behind her in a marked patrol car,

used their onboard computer to check her license plates, and learned that the plates displayed on

Olabisiomotosho’s car had been issued for another vehicle. Olabisiomotosho drove the motorist to

a telephone and then back to the stranded car. As Olabisiomotosho began to drive away, the officers

pulled her over, requested her driver’s license, and determined that there were outstanding warrants

for her arrest. The officers then arrested Olabisiomotosho on the outstanding warrants and for

displaying fictitious license plates. At the same time, they discovered that she possessed a second

driver’s license bearing her picture but a different name and a Social Security card in the name of

Dashaun R. Davis.

        Olabisiomotosho has suffered from severe chronic asthma since childhood and was using a

prescription Ventolin inhaler at the time of her arrest. She requested permission to retrieve her

inhaler from her car before she was transported from the scene. One of the officers retrieved it from

her car and permitted her to use it. By the time she arrived at the City of Houston jail, however, she

was coughing, wheezing, experiencing shortness of breath, and had difficulty keeping up with the

officers. Although she told her arresting officers that she needed to slow down or see a doctor, they

maintained their pace, told the booking officer that Olabisiomotosho was asthmatic, and departed.

After waiting there for approximately thirty minutes, she was then taken to a jail cell where she stayed

until her judicial hearing t he next morning.          According to her deposition testimony, when

Olabisiomotosho asked two prison officials – the first being the official who took her to her jail cell,

and the second being an unidentified female “trustee” dressed in an orange uniform – whether she

could see a doctor, she was told that the clinic was closed. Between the time she was taken to her

jail cell and the next morning, Olabisiomotosho claims she was “[c]oughing really bad [and] wheezing

really loud.” Furthermore, according to Olabisiomotosho, no one asked her about her medical

condition during the booking process, and she was not medically screened. Defendant-appellee Rene




                                                   2
Bertrand was the Houston jail clinic assistant on duty the night of Olabisiomotosho’s arrest, and was

required to screen all new inmates for medical problems.2

        The next morning, after pleading guilty to the offense of displaying fictitious license plates,

Olabisiomotosho was remanded to the custody of the police until her fines and costs were paid or

discharged. During her court appearance, Olabisiomotosho was unable to stand upright, and

municipal court Judge Victoria C. Dawson asked her what was wrong. Olabisiomotosho explained

that she was suffering from chronic asthma and that no medical attention was provided to her because

the jail’s clinic was closed. The judge responded that the clinic was never supposed to be closed and

ordered a guard to take her to the jail clinic for treatment.

        The officer did not do so. Instead, jail personnel placed her in a holding cell and then led her

to an eating area, where she fainted. Jail officials treated her for an asthma attack and transported

her to a local emergency hospital, where she lapsed into a coma, required a respirator, and

temporarily lost her eyesight. No permanent physical harm came from this ordeal; however,

Olabisiomotosho alleges that she is experiencing “recurring periods of anxiety and distress.”

        Olabisiomotosho subsequently brought suit under 42 U.S.C. § 1983 (1994) against Bartlett,

Richards, and Bertrand (collectively, “individual defendants”), as well as against defendant-appellee

the City of Houston (“City”).3 In her first amended complaint, she claimed that she suffered damages

       2
         Bertrand states in his affidavit that he personally conducted a medical screening of
Olabisiomotosho at the City’s Central Jail clinic the night she was arrested. According to Bertrand,
Olabisiomotosho complained of being a chronic asthmatic, but showed no signs of acute distress. He
claims that he permitted her to retain possession of her inhaler. Bertrand admits in his affidavit that
the jail’s records do not reflect that Olabisiomotosho was medically screened, but avers that he did
complete such a form on her. He claims to remember the plaintiff because of her unusual last name.
    Olabisiomotosho acknowledges that she was permitted possession of her inhaler during the events
in question, although she implies it was another jail official who gave it back to her. In direct
contravention of Bertrand’s affidavit, Olabisiomotosho claimed in her deposition that she had never
before seen Bertrand and insisted she was not medically screened by Bertrand or anyone else.
Olabisiomotosho also filed, in her response to defendants’ motion for summary judgment, several City
documents (all dated after the incident at issue in this case) indicating that Bertrand has had a history
of inappropriately leaving his post.
  3
   Olabisiomotosho did not indicate in her complaint whether she was bringing suit against Bartlett,
Richards, and Bertrand in their official capacities or in their individual capacities. Consequently, the
magistrate judge assumed the suit was brought in both. We do the same.

                                                   3
because of negligence, cruel and unusual punishment, the deliberate denial of medical treatment while

in police custody, and unlawful arrest. She did not, however, plead to enforce the consent decree

entered in Morgan v. City of Houston, No. H-76-0629 (S.D. Tex. Sept. 25, 1989), which requires

Houston City jails to inter alia provide detainees with incoming medical screens and a twenty-four

hour on-call physician. The defendants moved to dismiss or, alternatively, for summary judgment.

On November 20, 1997, the magistrate judge recommended that the defendants’ motion for summary

judgment be granted. Olabisiomotosho objected, but the district court ultimately adopted the

magistrate judge’s memorandum and recommendation in its entirety. Olabisiomotosho brought this

timely appeal.

                                             DISCUSSION

                                                   I

        We review de novo the entry of summary judgment, see Morris v. Cowan World Wide

Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998), applying the same standards as did the district

court. See Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 79 (5th Cir. 1987).

After consulting applicable law in order to ascertain the material factual issues, we consider the

evidence bearing on the issues, viewing the facts and the inferences to be drawn therefrom in the light

most favorable to the nonmovant. See King v. Chide, 974 F.2d 653, 656 (5th Cir. 1992). We resolve

factual controversies in favor of the nonmoving party, however, only when an actual controversy

exists, that is, when both parties have submitted evidence of contradictory facts. See McCallum

Highlands, Ltd. v. Washington Capital Dus, Inc., 66 F.3d 89, 92 (5th Cir. 1995). Conclusory

allegations, speculation, and unsubstantiated assertions are not evidence. See Douglass v. United

States Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996). Summary judgment is properly granted if

“the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56(c); see Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986).


                                                   4
                                                   II

        Olabisiomotosho contends that the City, Bartlett, Richards, and Bertrand incurred liability

under § 1983 when they violated her Eighth and Fourteenth Amendment rights by failing to attend

to her medical needs in a timely fashion. Section 1983 creates a private right of action for redressing

violations of federal law by those acting under color of state law. See Migra v. Warren City Sch.

Dist. Bd. of Educ., 465 U.S. 75, 82 (1984). Of course, § 1983 is not itself a source of substantive

rights; it merely provides a method for vindicating federal rights conferred elsewhere. See Albright

v. Oliver, 510 U.S. 266, 271 (1994).

        Although Olabisiomotosho apparently suffered harm both as a pretrial detainee and as a

convicted prisoner, her argument on appeal only addresses her rights as a pretrial detainee. The

constitutional rights of a pretrial detainee flow from both the procedural and substantive due process

guarantees of the Fourteenth Amendment, see Bell v. Wolfish, 441 U.S. 520, 535 (1979), which

provides that no state shall “deprive any person of life, liberty, or property, without due process of

law . . . .” U.S. CONST. amend. XIV, § 5. These protections, whether procedural or substantive, are

not triggered, however, by negligent inaction. See Davidson v. Cannon, 474 U.S. 344, 348 (1986).

        This court sitting en banc has recently clarified the proper analysis applicable to constitutional

challenges by pretrial detainees. See Scott v. Moore, 114 F.3d 51 (5th Cir. 1997) (en banc); Hare v.

City of Corinth, 74 F.3d 633 (5th Cir. 1996) (en banc); see also Flores v. County of Hardeman, 124

F.3d 736 (5th Cir. 1997) (applying this analysis). We begin by deciding whether to classify the

“challenge as an attack on a ‘condition of confinement’ or as an ‘episodic act or omission.’” Scott,

114 F.3d at 53. The former category would include such claims as “where a detainee complains of

the number of bunks in a cell or his television or mail privileges.” Id. The latter category, on the other

hand, occurs “where the complained-of harm is a particular act or omission of one or more officials.”

Id. We find that the case before us falls into the latter category. Olabisiomotosho’s complaint turns

on Bartlett’s and Richard’s alleged failure to take better care of her, and Bertrand’s failure to




                                                    5
medically screen her and secure her to treatment. Such a complaint perfectly fits the definition of the

episodic omission.

        In an episodic act or omission case, we employ different standards depending on whether the

liability of the individual defendant or the municipal defendant is at issue. See Hare, 74 F.3d at 649

n.14. For the individual defendant, the plaintiff “must establish that the official(s) acted with

subjective deliberate indifference to prove a violation of [her] constitutional rights.” Flores, 124 F.3d

at 738-39 (affirming summary judgment as to an individual defendant because there was no genuine

issue of material fact indicating that he acted with deliberate indifference). Subjective deliberate

indifference means “the official had subjective knowledge of a substantial risk of serious harm to a

pretrial detainee but responded with deliberate indifference to that risk.” Hare, 74 F.3d at 650. To

succeed in holding a municipalit y liable, the plaintiff must demonstrate a municipal employee’s

subjective indifference and additionally that the municipal employee’s act “resulted from a municipal

policy or custom adopted or maintained with objective deliberate indifference t o the [plaintiff]’s

constitutional rights.” Id. at 649 n.14.

                                                   A

        The district court granted summary judgment as to all three individual defendants because it

found that Olabisiomotosho could not establish a § 1983 claim. Again, to prevail on a § 1983 claim

against an individual defendant, a pretrial detainee must show that the defendant “had subjective

knowledge of a substantial risk of serious harm to a pretrial detainee but responded with deliberate

indifference to that risk.” Hare, 74 F.3d at 650. The district court’s first explanation supporting

summary judgment for the individual defendants is that she had not provided summary judgment

evidence establishing that her medical needs were serious throughout the period of confinement. The

magistrate judge explained:


        Olabisiomotosho can prevail only if she demonstrates that these medical needs were
        serious, i.e., that her needs were “obvious to the layperson or supported by medical
        evidence, like a physician’s diagnosis.” Notably, she has not submitted any medical
        reports or expert testimony demonstrating that the seriousness of her medical needs
        was obvious, nor has she put forth any evidence that she presented proof of her

                                                   6
        serious medical needs to the officials. Indeed, even Olabisiomotosho’s account of the
        events indicates that her medical needs did not become severe until after the time she
        parted company with Bartlett and Richards.

(citations omitted). Although it is evident that the magistrate judge considered Olabisiomotosho’s

inability to show serious injury as a basis for granting summary judgment as to Bartlett and Richards,

it is unclear whether the magistrate judge meant to use this reason to grant summary judgment as to

Bertrand. After all, the magistrate judge’s comments referred to Olabisiomotosho’s deposition

testimony, in which she indicated that, after she was taken to her jail cell and before she was taken

to court, she was “[c]oughing really bad [and] wheezing really loud.” Moreover, that deposition

testimony indicates that Olabisiomotosho specifically asked to go to a clinic, but was told that it was

closed. Finally, her deposition testimony also indicated that the municipal court judge was able to

observe that Olabisiomotosho’s serious medical needs were obvious enough to warrant an (eventually

unheeded) order to jail officials to take her to the clinic. Given this summary judgment evidence, we

conclude that the magistrate judge only considered Olabisiomotosho’s inability to show serious injury

as a basis for granting summary judgment as to Bartlett and Richards, and that there still exists a

genuine issue of material fact as to the seriousness of Olabisiomotosho’s medical condition after she

left their care.

        Olabisiomotosho’s deposition testimony indicates that, prior to being turned over to jail

officials, she informed Bartlett and Richards that she had asthma, and that the police officers were

walking too fast for her given her asthmatic condition. At this point, she was wheezing and

experiencing shortness of breath. None of these alleged facts indicates her medical needs were

serious while Bartlett and Richards were responsible for her. While her symptoms while in Bartlett’s

and Richards’ care are similar in type to her symptoms after she left their care, the summary judgment

evidence indicates the severity of her symptoms visibly worsened. Accordingly, we affirm the district

court’s grant of summary judgment with respect to Bartlett and Richards.4

   4
    Of course, such a conclusion is foreshadowed by Olabisiomotosho’s failure to argue against this
basis for summary judgment in her appellate brief. See Gomez v. Chandler, 163 F.3d 921 (5th
Cir.1999) (noting that arguments abandoned on appeal are considered waived).

                                                  7
                                                   B

        The district court’s second rationale for granting summary judgment as to all three individual

defendants was that Olabisiomotosho could not identify a genuine issue of material fact concerning

the culpability of the defendants’ mental state. Again, to show the individual defendant acted with

subjective deliberate indifference, the plaintiff must show that the defendant “had subjective

knowledge of a substantial risk of serious harm to a pretrial detainee but responded with deliberate

indifference to that risk.” Hare, 74 F.3d at 650. Olabisiomotosho certainly cannot make this showing

with respect to Bartlett and Richards. As the magistrate judge noted, “Olabisiomotosho admits in

her complaint that one of the arresting officers made a special trip back to her car to obtain her

Ventolin inhaler . . . . Moreover, one of the arresting officers informed the booking personnel that

Olabisiomotosho had asthma.” Such conduct is not deliberately indifferent; on the contrary, such a

response is at least reasonable in light of the officers’ other responsibilities. While we need not reach

the issue because we have already concluded that Bartlett and Richards are entitled to summary

judgment on the serious medical need issue, we agree with the magistrate judge’s conclusion on this

point as well.5

        Although it is a much closer call, we ultimately conclude that, on the record before us,

Olabisiomotosho has also failed to show that Bertrand acted with subjective deliberate indifference.

The only direct evidence in the record is Bertrand’s two page affidavit, and nothing in it indicates he

subjectively knew of a risk to Olabisiomotosho or that he deliberately disregard such a risk. The

circumstantial evidence before us is similarly unavailing. See Farmer, 511 U.S. at 842 (“[w]hether

a prison official had the requisite knowledge of a substantial risk is a question of fact subject to

demonstration in the usual ways, including inference from circumstantial evidence . . . .”).

Olabisiomotosho urges us to infer Bertrand’s subjective knowledge from the fact that, although a


   5
    We note that the district court also found that Bartlett and Richards were entitled to qualified
immunity. Although Olabisiomotosho submits on appeal that such a finding was in error, we do not
reach her argument because we have already decided that she cannot state a § 1983 claim against the
two arresting officers.

                                                   8
trained emergency medical technician, he walked away from his post. Without a doubt, such behavior

is unmistakably dangerous as it means that patients with quiet but potentially life threatening medical

conditions will be left to fend for themselves. Nevertheless, liability attaches only if Bertrand actually

knew – not merely should have known – about the risk. See id. at 838. (“[A]n official’s failure to

alleviate a significant risk that he should have perceived but did not, while no cause for

commendation, cannot under our cases be condemned as the infliction of punishment.”).

        Finally, Olabisiomotosho suggests that a reasonable fact finder could infer that Bertrand

“knew of a substantial risk from the very fact that the risk was obvious.”6 Id. at 842. Specifically,

Olabisiomotosho submits that, given the consent decree in place since 1989, Bertrand “must have”

known of the City’s past problems in medically treating the prisoners in its care, and that we can infer

intent from such knowledge. Id. In discussing the concept of obvious risks and subjective deliberate

indifference, however, the Supreme Court indicated that the mere existence of past problems was

insufficient as a basis for liability:


        For example, if an Eighth Amendment plaintiff presents evidence showing that a
        substantial risk of inmate attacks was longstanding, pervasive, well-documented, or
        expressly noted by prison officials in the past, and the circumstances suggest that the
        defendant-official being sued had been exposed to information concerning the risk
        and thus 'must have known' about it, then such evidence could be sufficient to permit
        a trier of fact to find that the defendant-official had actual knowledge of the risk.

Id. at 842-43 (internal quotation marks omitted) (emphasis added). In other words, there must be

some evidence in the record that Bertrand actually knew of the consent decree in order for this

language to have effect. There is no summary judgment evidence in the record, however, specifically

indicating whether Bertrand knew of the consent decree’s existence when he allegedly failed to screen

Olabisiomotosho. The record is similarly silent as to when Bertrand began working for the City, a


   6
    Furthermore, “[w]hile the obviousness of a risk is not conclusive and a prison official may show
that the obvious escaped him, . . . he would not escape liability if the evidence showed that he merely
refused to verify underlying facts that he strongly suspected to be true, or declined to confirm
inferences of risk that he strongly suspected to exist . . . .” Id. at 843 n.8. Farmer also does not
require that the defendant be conscious of the risk to the particular inmate who eventually suffered
harm as a result of the defendant’s actions. See id. at 843.

                                                    9
piece of circumstantial evidence from which we could infer such knowledge. See Farmer, 511 U.S.

at 842-43. Therefore, based on the state of the record before us, we cannot find a genuine issue of

material fact as to Bertrand’s subjective deliberate indifference. Accordingly, we affirm the district

court’s grant of summary judgment as to Bertrand.

                                                    C

           The district court also granted summary judgment in favor of the City. To hold a municipality

accountable for a violation of constitutional rights, a plaintiff must show: (1) that the municipal

employee violated his clearly established constitutional rights with subjective deliberate indifference;

and (2) that this violation resulted from a municipal policy or custom adopted and maintained with

objective deliberate indifference. See Flores, 124 F.3d at 738. To satisfy the first prong of this test,

Olabisiomotosho claims that the City’s liability flows from the actions of Bartlett, Richards, and

Bertrand. We have already decided , however, that Olabisiomotosho cannot state a § 1983 claim

against any of these three defendants. Consequently, Olabisiomotosho’s claims against the City fail

as well.

                                                    III

           Olabisiomotosho also brought a separate action under § 1983 for damages, claiming that

Bartlett and Richards violated her Fourth Amendment rights under color of state law by stopping and

arresting her without probable cause. The district court dismissed this claim on the merits, noting that

there was no Fourth Amendment violation as the police officers had probable cause to arrest

Olabisiomotosho. Specifically, the court noted the police officers conducted a computer check of her

license plate number and stopped and arrested her only after learning through the check that her car

displayed fictitious license plate in violation of Texas law. On appeal, Olabisiomotosho acknowledges

that a violation of the traffic law, revealed by a computer check of a license plate, generally gives rise

to probable cause sufficient to stop and arrest a suspect. She contends, however, that the exception

to this rule is when there is no probable cause to conduct the computer check in the first place.




                                                    10
        This argument is without merit. A motorist has no privacy interest in her license plate

number. See Harris v. United States, 390 U.S. 234, 236 (1968); United States v. Matthews, 615 F.2d

1279, 1285 (10th Cir. 1980). Like the area outside the cartilage of a dwelling, a car’s license plate

number is constantly open to the plain view of passersby. Moreover, “[u]nless a registration check

reveals information which raises a reasonable suspicion of criminal activity, the subject remains

unaware of the check and unencumbered.” United States v. Walraven, 892 F.2d 972, 974 (10th Cir.

1989). Of course, after the officers properly discovered that there were outstanding warrants for her

arrest, the defendants did not violate the Constitution by arresting her. Because Olabisiomotosho fails

to state a constitutional violation, neither defendant can be liable under this § 1983 claim. The district

court therefore correctly granted summary judgment for the defendants on this claim.7

                                             CONCLUSION

        For the reasons set forth above, we AFFIRM the district court’s grants of summary judgment.




  7
   The district court also found that the defendants were entitled to qualified immunity on this claim.
Because we find that the plaintiff cannot state a valid claim under § 1983 and the Fourth Amendment,
we need not address the finding of qualified immunity. For the same reason, we need not address
appellees’ argument that Heck v. Humphrey, 512 U.S. 477, 487 (1994) precludes the plaintiff’s
Fourth Amendment claim.

                                                   11